DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/11/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102 a1) / (a2) as being anticipated by Liu (Pub. No.: US 2003/0149357). 
Regarding claims 1 and 8, Liu discloses a method (see Figs. 1-4), comprising: positioning an ultrasonic probe (14) adjacent to a target ([0001]), the ultrasonic probe 
transmitting, by the plurality of ultrasonic transducers, respective ultrasonic waves to form a plurality of plane waves, wherein the plurality of plane waves are oriented at different predetermined directions with respect to a reference axis and the plurality of plane waves are transmitted substantially simultaneously into the target ([see: par. 0018-0021]); 
receiving, by the plurality ultrasonic transducers, ultrasonic echoes resulting from reflection of the plurality of plane waves from the target (see: par. 0020); measuring, by each ultrasonic transducer of the plurality of ultrasonic transducers, a single A-scan characterizing the ultrasonic echoes received at that ultrasonic transducer (see: par. 0022-0023, 0031); 
generating, by a controller based upon the measured A-scans, an image representing the target (see fig. 4 and par. 0047-0051); and 
outputting, by the controller, data representing the generated image to a display device (26) (see fig. 1 and par. 0024, 0027).
Regarding claim 8, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claims 2 and 9, Liu discloses the method of claim 1, wherein the plurality of ultrasonic transducers are a phased array (see: par. 0006, 0010 and 0015).
Regarding claims 3 and 10, Liu discloses the method of claim 1, wherein the plurality of plane waves are not transmitted sequentially (see: abstract and par. 0006, 0019, 0020 and 0025).
Regarding claims 4-5, Liu discloses the method of claim 1, wherein an amount of data contained within the single A-scan is less than an amount of data contained within a plurality of A-scans acquired by full matrix capture (FMC) and wherein an amount of data contained within the single A-scan is less than an amount of data contained within a plurality of A-scans acquired by plane wave imaging (PWI) [see: par. 0019, 0025, 0044 and 0048]. Liu has recognized the problem of reducing the amount of data and/or measurement time and use the same steps to solve the problem as the present invention (see: Figs. 1-4 and par. 0002-0004, 0017-0031 and, 0047-0051).
Regarding claims 6-7, Liu discloses the method of claim 1, wherein a rate of data generated during measurement of the single A-scan is less than a rate of data generated during measurement of a plurality of A-scans acquired by full matrix capture (FMC) and wherein a rate of data generated during measurement of the single A-scan is less than a rate of data generated during measurement of a plurality of A-scans acquired by plane wave imaging (PWI). Liu has recognized the problem of reducing the amount of data and/or measurement time and use the same steps to solve the problem as the present invention (see: Figs. 1-4 and par. 0002-0004, 0017-0031 and, 0047-0051).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No.: US2003/0149357) in view of James (GB 2482379). 
		Regarding claims 15-20, they differ from the prior art by reciting a non-transitory computer program product which, when executed by at least one data processor forming part of a least one computer result in operations. James discloses processor 
 the computer product of claim 1, wherein the plurality of plane waves are not transmitted sequentially (this method is capable of generating one frame of "raw" image for each transmitted plane wave, (see: abstract and par. 0006, 0019, 0020 and 0025).
Regarding claims 17-20, (see: Figs. 1-4 and par. 0002-0004, 0017-0031 and, 0047-0051 of Liu).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861